                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 JOSEPH SCOTT,                       HONORABLE JEROME B. SIMANDLE

                  Plaintiff,
                                             Civil Action
      v.                                No. 15-7213 (JBS-AMD)

 JOHN MANENTI, et al.,
                                               OPINION
                  Defendants.



APPEARANCES:

JOSEPH SCOTT, Plaintiff pro se
04194-015
FCI Fort Dix
PO Box 2000
Joint Base MDL, New Jersey 08640

CRAIG CARPENITO, United States Attorney District of New Jersey
     By: JESSICA O’NEILL, Assistant United States Attorney
Office of the United States Attorney General
401 Market Street, 4th Floor
Camden, New Jersey 08101
Attorneys for Defendants John Manenti, Ruben Morales, and the
United States of America

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court on the motion of

Defendants Dr. John Manenti, Dr. Ruben Morales, and the United

States of America for summary judgment. Docket Entry 110.

Plaintiff Joseph Scott opposes the motion. Docket Entries 113,
115. The motion is being considered on the papers pursuant to

Federal Rule of Civil Procedure 78(b).

     The principal issues to be decided are (1) whether Drs.

Manenti and Morales exercised their medical judgment in their

treatment of Plaintiff’s right shoulder injury, and (2) whether

Plaintiff’s expert report by Registered Nurse Monica Scott

complies with the “enhanced credential requirements” of New

Jersey’s affidavit of merit statute. The Court finds that there

are no triable issues of fact as to whether Drs. Manenti and

Morales were deliberately indifferent to Plaintiff’s medical

needs. The Court also finds that Plaintiff has not complied with

New Jersey’s requirements for an affidavit of merit in a

malpractice action. Therefore, the Court will grant the summary

judgment motion and dismiss the complaint with prejudice.

     BACKGROUND

A. Procedural History

     On September 30, 2015, Plaintiff submitted a civil

complaint alleging Defendants violated his Eighth Amendment

right to adequate medical care by, among other things, denying

him an MRI of his shoulder after experiencing excruciating pain

for nearly two years. Complaint, Docket Entry 1. The Court

administratively terminated the complaint on October 14, 2015,

for failure to pay the filing fee or submit an application to

proceed in forma pauperis. Docket Entry 4. Plaintiff paid the

                                2
filing fee on October 21, 2015, and the Court reopened the case

for review.

     Prior to this Court’s review of the complaint pursuant to

28 U.S.C. § 1915A,1 Plaintiff filed two motions to amend the

complaint seeking to add a “deliberate indifference” claim as

well as a claim under the Federal Tort Claims Act (“FTCA”), 28

U.S.C. §§ 1346(b), 2671–2680. First Motion to Amend, Docket

Entry 11; Second Motion to Amend, Docket Entry 13. The Court

permitted the complaint to proceed in part against Drs. Manenti

and Morales, and the remainder of the defendants were dismissed.

The Court denied Plaintiff’s motions to amend without prejudice

as the proposed amendments did not state valid claims. Order,

Docket Entry 18. Plaintiff filed a third motion to amend

containing a notice of claim form received by the Federal Bureau

of Prisons (“BOP”) on October 5, 2015 for $5000 due to the

alleged negligence of FCI Fairton personnel. Third Motion to

Amend, Docket Entry 27 at 7-10. The Court denied the motion as a

FTCA claim may not be brought against an individual, only the

United States. April 13, 2016 Order, Docket Entry 45. A fourth

motion to amend seeking to add a FTCA claim against the United




1 “The court shall review, before docketing, if feasible or, in
any event, as soon as practicable after docketing, a complaint
in a civil action in which a prisoner seeks redress from a
governmental entity or officer or employee of a governmental
entity.” 28 U.S.C. § 1915A(a).
                                3
States was filed on May 6, 2016. Docket Entry 47. The Court

granted the motion on June 27, 2016. Docket Entry 49. See

Amended Complaint, Docket Entry 50.

     In addition to his motions to amend the complaint,

Plaintiff also filed a motion for a preliminary injunction

requiring the BOP to perform an MRI of his right shoulder.

Motion for Preliminary Injunction, Docket Entry 43. Once the

United States was served with the amended complaint, the Court

ordered a response to the motion. Order of November 18, 2016,

Docket Entry 68. The motion was dismissed as moot on December 9,

2016 as Plaintiff had received the requested relief,

arthroscopic surgery, on August 17, 2016. Docket Entry 73.

     Drs. Manenti and Morales now move for summary judgment on

Plaintiff’s Eighth Amendment claim, and the United States moves

for summary judgment on the FTCA claim. Plaintiff asserts there

are factual questions requiring resolution by a jury. The Court

decides the motion on the basis of the papers submitted, without

oral argument, pursuant to Rule 78, Fed. R. Civ. P.

B. Allegations in Pleadings

     Plaintiff alleged in his amended complaint that a torn

rotator cuff in his right shoulder went undiagnosed for over 24

months. Amended Complaint at 3. He stated the only treatment he

received was cortisone injections. Id. He asserted he “was

examined regularly by Medical Staff but there [was] a ongoing

                                4
pattern of ignoring” his condition as well as “arbitrary and

burdensome procedures that resulted in interminable delays for

long periods of time in order to provid[e] care.” Id. at 5.

     Plaintiff alleged he suffered excruciating pain in his

right shoulder for two years that prevented him from sleeping,

moving his arm, or leaving his cell for simple activities. Id.

at 6. He filed a notice of claim with the BOP Northeast Regional

Office on September 30, 2015. Id. at 7.

C. Defendants’ Statement of Material Facts

     Joseph Scott was a federal inmate at FCI Fairton, New

Jersey during the relevant time period. Defendants’ Statement of

Material Facts (“DSOF”), Docket Entry 110-2 ¶ 1. The BOP is

responsible for providing inmate medical care. Id. ¶ 2. Dr.

Morales, a physician, was the Clinical Director at Fairton. Id.

¶ 4. Dr. John Manenti was the Northeast Regional Medical

Director. Id. ¶ 6.

     Plaintiff first went to Health Services complaining of pain

in his right shoulder on October 18, 2013. Id. ¶ 7. He told the

nurse practitioner that he had been doing “dips” when “‘when his

shoulder gave out with a weird noise.’” Id. ¶ 9. He had been

experiencing pain for about six months before coming to Health

Services. Id. ¶ 8. He had history of pain in his left shoulder

for two years “on-and-off” with pain down the arm. Id. ¶ 12. He

denied having pain in his right shoulder most of the time,

                                5
except for when he slept. Id. ¶ 13. Plaintiff stated he lifted

weights among other exercises, and the nurse practitioner

described Plaintiff as “‘heavily muscled.’” Id. ¶¶ 10-11. He

wanted a cortisone shot in his right shoulder. Id. ¶ 14. The

nurse practitioner noted Plaintiff had a normal range of motion

and had a normal examination. Id. ¶ 15. She recommended

Indomethacin, an x-ray, and an evaluation for a cortisone shot.

Id. ¶ 26. Dr. Morales agreed with this treatment plan and

ordered an x-ray, which was conducted on November 5, 2013. Id.

¶¶ 17-19. The radiologist concluded the findings were negative.

Id. Dr. Morales performed a shoulder arthrocentesis on

Plaintiff’s right shoulder on November 27, 2013. Id. ¶ 20.

     Plaintiff did not return to Health Services until February

11, 2014. Id. ¶ 21. Another nurse practitioner examined him. Id.

¶ 22. He complained that he was still having pain in his right

shoulder. Id. ¶ 23. He asked for Indomethacin and for the x-ray

results. Id. ¶ 24. The nurse practitioner examined Plaintiff and

noted that he had a “normal active range of right shoulder

motion, and his neurovascular status was intact.” Id. ¶ 26. She

did note that his shoulder was tender and described Plaintiff’s

shoulder condition as chronic. Id. ¶ 27. Plaintiff received a

prescription for 50 milligrams of Indomethacin a day and was

advised to stop lifting weights for six weeks. Id. ¶ 28.



                                6
Plaintiff requested a copy of his x-ray records on February 27,

2014 as he was “in excruciating pain.” Id. ¶ 29.

     Plaintiff’s next visit to Health Services was six months

later on August 14, 2014. Id. ¶ 31. A physician’s assistant

conducted the examination; Dr. Morales was not present. Id. ¶

32. Plaintiff asserted the steroid injection he had received

made his right shoulder pain worse. Id. ¶ 34. He denied working

out, but the physician’s assistant “noted that his upper body

looked muscular with good definition.” Id. ¶ 35. Plaintiff was

provided a sling at his request. Id. ¶ 37.

     Plaintiff requested to visit Health Services on October 22,

2014 and was seen on October 31 by the physician’s assistant.

Id. ¶¶ 38-39. His shoulder showed no improvement. Id. ¶ 40. He

stated that he had not been using the sling provided at his last

visit and “demanded an MRI.” Id. ¶¶ 41-42. The physician’s

assistant recommended that Plaintiff have an orthopedic

consultation. Dr. Morales agreed with and co-signed this

recommendation. Id. ¶ 43. Plaintiff requested permission to

visit Health Services again on December 22, 2014. Id. ¶ 44. A

mid-level practitioner examined him on January 8, 2015. Id. ¶

45. Plaintiff received a prescription for Meloxicam and was told

that his request for the consult was pending. Id. ¶ 46.

     Plaintiff saw the orthopedist, Dr. Peter Sarkos, on January

20, 2015. Id. ¶ 47. Dr. Sarkos found a “slight tenderness with

                                7
deep palpation over the right bicipital groove.” Id. ¶ 48. He

determined that Plaintiff’s shoulder was “positive O’Brien test

for cuff and SLAP.” Id. His impression was that Plaintiff had a

“right shoulder rotator cuff tear and a possible labral tear.”

Id. ¶ 49. Dr. Sarkos recommended a second cortisone shot even

though Plaintiff had not improved with the first one. Id. ¶ 50.

He gave Plaintiff an injection of Depo-Medrol and Lidocaine and

indicated Plaintiff should be seen again in one month for a

follow-up. Id. ¶¶ 50-51. He did not order an MRI scan at this

visit. Id. ¶ 52. Dr. Morales reviewed Dr. Sarkos’ report on

January 28, 2015. Id. ¶ 53.

     On February 17, 2015, Plaintiff returned to Health Services

and was examined by a nurse practitioner. Id. ¶ 55. Plaintiff

“reported increased shoulder pain, which was worse with movement

and with raising his arm. He [] requested anti-inflammatory

medication.” Id. ¶ 56. He was prescribed more Meloxicam. Id. ¶

57. He returned on February 23, 2015 claiming continuing pain.

Id. ¶¶ 59-60. A mid-level practitioner examined him and found

Plaintiff to have a normal range of motion but some tenderness

in the right shoulder area. Id.

     Plaintiff requested to go back to Health Services on March

1, 2015, claiming that he did not receive the prescribed

Meloxicam. Id. ¶ 61. A mid-level practitioner saw him on March

9, 2015 and told him that “the pharmacy only issued a seven-day

                                  8
supply for a 30-day period. Scott was advised to purchase over-

the-counter medications from the commissary for other times as

needed.” Id. ¶ 63.

     Dr. Sarkos re-evaluated Plaintiff on March 31, 2015. Id. ¶

64. His “impression was right shoulder pain with a probable

rotator cuff tear.” Id. ¶ 65. He recommended an MRI of

Plaintiff’s right shoulder. Id. ¶ 66. The recommendation went to

Fairton’s Utilization Review Committee (“URC”), which Dr.

Morales chaired. Id. ¶¶ 67-68. “Pursuant to BOP policy, the URC

was required to submit the request for an MRI to the Regional

Medical Office for review and approval if applicable.” Id. ¶ 69.

“The Regional Medical Office uses a criteria-based system called

InterQual to conduct reviews, and approves of requests if they

meet the InterQual criteria.” Id. ¶ 70. The URC submitted the

request for Plaintiff’s MRI to the Regional Medical Office for

approval. Id. ¶ 71.

     Plaintiff requested a Health Services appointment for his

shoulder on May 6, 2015 and was seen by a nurse practitioner on

May 18, 2015. Id. ¶¶ 72-73. “At that visit, Scott said he could

not perform exercises and refused exercise. Scott said he wanted

an MRI and surgery.” Id. ¶ 74. He was still waiting for regional

approval of the MRI request. Id. ¶ 75. The Regional Medical

Office denied the MRI request on June 16, 2015. Id. ¶ 76. “The

reason for the decision not to approve was, in summary, that

                                9
‘current evidence does not support testing in this clinical

scenario.’” Id. ¶ 78 (quoting BOP000113).2 “Specifically, the

primary reviewer noted that the criteria for MRI testing were

not met, because Scott had not met the criteria of documented

exercise, physiotherapy, and occupational therapy trial for six

weeks or more.” Id. ¶ 79. Dr. Manenti, the secondary reviewer,

agreed that Plaintiff’s “clinical management” was incomplete.

Id. ¶ 80.

     Plaintiff requested a Health Services visit on August 4,

2015 to discuss the denial of the MRI. Id. ¶ 83. He saw a nurse

practitioner on August 11, 2015 and complained of pain in his

right shoulder. Id. ¶¶ 84-85. The nurse practitioner noted the

recommendation of Dr. Manenti that Plaintiff attempt

occupational therapy and physiotherapy before receiving an MRI.

Id. ¶ 86. She initiated a consult request for the therapy. Id. ¶

87. Plaintiff was scheduled to return on August 14, 2015 to

learn the exercises, but he failed to appear. Id. ¶¶ 88-89. He

submitted a complaint on August 15, 2015 “indicating his belief




2 Plaintiff’s medical records, Docket Entry 111, were sealed to
protect his privacy. Order to Seal, Docket Entry 116. The Court
will refer to these documents using their “BOP” Bates numbers.
Subsequent to the Court’s Order to Seal, Plaintiff filed a
motion to unseal waiving his right to privacy and arguing that
his medical records should be publicly accessible. Motion to
Unseal, Docket Entry 117. The Court notes that Plaintiff did not
file a timely objection to the motion to seal but will grant his
motion.
                               10
that the clinical director had failed to carry out the medical

recommendations of the regional medical director because Scott

had yet to receive physical therapy.” Id. ¶ 90. He submitted

another complaint about not receiving physical therapy on August

17, 2015. Id. ¶ 91. On August 18, 2015, he was given a copy of

the American Academy of Orthopedic Surgeons’ shoulder exercises

at an appointment with a nurse practitioner. Id. ¶¶ 92-93. He

was instructed on how to perform these exercises and told he

would be given a follow-up evaluation in six weeks. Id. ¶¶ 92-

94.

      Plaintiff’s shoulder pain had not improved by the time of

his follow-up appointment on September 22, 2015 in spite of

performing the exercises. Id. ¶ 95. The nurse practitioner

indicated she would resubmit the request for the MRI and

recommend another consult with the orthopedist. Id. ¶ 96. Dr.

Morales co-signed this recommendation. Id. ¶ 97. The URC

submitted a new request for an MRI of Plaintiff’s right shoulder

on October 2, 2015. Id. ¶ 98. The request was approved on

November 20, 2015. Id. ¶ 100. In the interim, Plaintiff had his

Meloxicam prescription refilled at his request. Id. ¶ 99.

      The MRI was performed on January 27, 2016. Id. ¶ 103. Dr.

Sarkos reviewed the MRI and examined Plaintiff on March 1, 2016.

Id. ¶¶ 104-05. He concluded Plaintiff “had a right shoulder SLAP

tear with a partial rotator cuff tear.” Id. ¶ 106. Dr. Sarkos

                                11
recommended Plaintiff follow-up with a surgical consultant, Dr.

McAlpin. Id. ¶ 107. A Fairton mid-level practitioner reviewed

Dr. Sarkos’ recommendations on March 2, 2016 and submitted a

consultation request to send Plaintiff to Dr. McAlpin. Id. ¶

108. Dr. Morales reviewed Dr. Sarkos’ report on March 7, 2016

and co-signed the request for a consultation with Dr. McAlpin

the next day. Id. ¶¶ 109-10.

     Plaintiff had an appointment with orthopedics on May 27,

2016 after which Dr. Morales submitted a request for surgery.

Id. ¶¶ 111-12. “Regional review of a request for consultation

can take up to 90 days. If consultation with a subspecialist is

requested, regional review can take up to 90 days.” Id. ¶¶ 113-

14. Dr. McAlpin performed surgery on Plaintiff’s right shoulder

on August 17, 2016, repairing “a large SLAP tear and bursal and

articular side rotator cuff tear.” Id. ¶¶ 115-16. According to

Dr. McAlpin, the biceps looked to be in good condition, so he

did not perform a biceps repair or tenodesis. Id. ¶ 117.

Plaintiff received discharge instructions and pain medication.

Id. ¶ 118.

     He saw a physician’s assistant on August 24, 2016 for a

follow-up appointment. Id. ¶ 119. The incision site was doing

well, and the sutures were removed. Id. ¶ 120. Plaintiff was

instructed on pendulum exercises. Id.



                               12
D. Plaintiff’s Statement of Material Facts

      Plaintiff states he was first seen for shoulder pain on

October 18, 2013. Declaration of Joseph Scott (“Plaintiff

Dec.”), Docket Entry 113 at 12, ¶ 4. Plaintiff concedes he

received an x-ray of his right shoulder at some point.

Plaintiff’s Statement of Facts (“PSOF”), Docket Entry 113 at 14,

¶ 1. He also concedes Dr. Morales gave him a cortisone injection

“to alleviate his excruciating right shoulder pain.” Id. ¶ 2.

See also Plaintiff Dec. ¶ 5. Between November 2013 and January

20, 2015, Plaintiff “was informed by Fairton medical staff to

try to do physical therapy home exercises.” Plaintiff Dec. ¶ 6.

He began filing grievances requesting consultation with an

orthopedic surgeon and an MRI scan because the pain was not

subsiding. Id. ¶ 7.

     Plaintiff alleges that Dr. Morales “refused to order any

follow-up care and treatment to confirm the diagnosis of rotator

cuff tear” and that “Defendants failed to follow accepted

protocol for assessing their patient right shoulder chronic pain

history.” PSOF ¶¶ 3-4. He states that “Defendants failed to make

a proper and timely assessment of the risk that the Plaintiff

had developed a permanent injury” and “delayed access to a[n]

Orthopedic Specialist to determine cause of pain.” Id. ¶¶ 5-6.



                               13
     Plaintiff submitted an expert affidavit from Monica Scott,

R.N., M.S.N., opining that the medical care deviated from the

standard of care. Id. ¶ 9; Declaration of Monica Scott (“Nurse

Scott Dec.”), Docket Entry 113 at 19. He further asserts that

“Defendants denied prescribed treatment by the Orthopedic

requesting a MRI be schedule” which caused him “irreparable

injury due to the delayed access to a[n] Orthopedic, MRI, and

surgery.” PSOF ¶¶ 10-11.

III. STANDARD OF REVIEW

     Under the Federal Rules of Civil Procedure, “[s]ummary

judgment is appropriate only if ‘the movant shows that there is

no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.’ In making that

determination, a court must view the evidence ‘in the light most

favorable to the opposing party.’” Tolan v. Cotton, 134 S. Ct.

1861, 1866 (2014) (quoting Fed. R. Civ. P. 56(a); Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157 (1970)). A “genuine” dispute

of “material” fact exists where a reasonable jury’s review of

the evidence could result in “a verdict for the non-moving

party” or where such fact might otherwise affect the disposition

of the litigation. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “To defeat a motion for summary judgment, the

nonmoving party must show that there is more than merely ‘a

scintilla of evidence’ supporting his position, or ‘some

                               14
metaphysical doubt as to the material facts.” Transamerica

Occidental Life Ins. Co. v. Total Sys. Inc., 513 F. App’x 246,

249 (3d Cir. 2013) (quoting Anderson, 477 U.S. at 252;

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986)).

IV. ANALYSIS

      Because Plaintiff does not dispute the Defendants’

statement of facts regarding his medical history,3 the Court

deems Defendants’ Statement of Facts undisputed for purposes of

summary judgment. See Fed. R. Civ. P. 56(e)(2); see also N.J.

Carpenters Pension Fund v. Hous. Auth. & Urban Dev. Agency of

the City of Atl. City, 68 F. Supp. 3d 545, 549 (D.N.J. 2014).

A.   Eighth Amendment Claim

      Drs. Manenti and Morales argue they are entitled to summary

judgment on Plaintiff’s Eighth Amendment claim as Plaintiff

cannot prove they were deliberately indifferent to his serious

medical needs. Alternatively, they argue they are entitled to

qualified immunity.



3 Plaintiff’s “statement of facts” contain more legal conclusions
than statements of facts. He also did not submit a responsive
statement, as required by the Local Civil Rules. See Local Civ.
R. 56.1(a) (“The opponent of summary judgment shall furnish,
with its opposition papers, a responsive statement of material
facts, addressing each paragraph of the movant's statement,
indicating agreement or disagreement and, if not agreed, stating
each material fact in dispute and citing to the affidavits and
other documents submitted in connection with the motion. . .
.”).
                                15
     “The Eighth Amendment, through its prohibition on cruel and

unusual punishment, prohibits the imposition of ‘unnecessary and

wanton infliction of pain contrary to contemporary standards of

decency.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534,

(3d Cir. 2017) (quoting Helling v. McKinney, 509 U.S. 25, 32

(1993)). “[P]rison officials violate the Eighth Amendment when

they act deliberately indifferent to a prisoner's serious

medical needs by ‘intentionally denying or delaying access to

medical care or interfering with the treatment once

prescribed.’” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104-

05 (1976)). To succeed on his Eighth Amendment claim, Plaintiff

“must make (1) a subjective showing that ‘the defendants were

deliberately indifferent to [his] medical needs’ and (2) an

objective showing that ‘those needs were serious.’” Id. (quoting

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)). Defendants

do not argue Plaintiff’s shoulder injury was not a “serious

medical need,” but rather that he has failed to prove the

subjective element of deliberate indifference.

     The Third Circuit has distinguished between “cases where

the complaint alleges a complete denial of medical care and

those alleging inadequate medical treatment.” U.S. ex rel.

Walker v. Fayette Cty., Pa., 599 F.2d 573, 576 n.2 (3d Cir.

1979); accord Pearson, 850 F.3d at 535. “[M]ere allegations of

malpractice do not raise issues of constitutional import. Nor

                               16
does mere disagreement as to the proper medical treatment

support a claim of an eighth amendment violation.” Monmouth Cty.

Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d

Cir. 1987) (internal citations omitted).

     Plaintiff argues Drs. Manenti and Morales were deliberately

indifferent to his shoulder pain because they “‘fail[ed]’ to

provide any treatment beyond medication, and delay[ed] any

referral to a specialist, who could provide or recommend a

course of treatment.” Plaintiff’s Brief at 3. Accepting

Plaintiff’s construction of his claim as a delay or denial of

care type of deliberate indifference claim, there is no

presumption that defendants acted properly. Pearson, 850 F.3d at

537. “All that is needed is for the surrounding circumstances to

be sufficient to permit a reasonable jury to find that the delay

or denial was motivated by non-medical factors.” Id.

     The Court finds that no reasonable jury could conclude that

any delay or denial of care by Drs. Manenti and Morales was

motivated by non-medical factors. Dr. Manenti stated he denied

the first request for an MRI of Plaintiff’s right shoulder in

early 2015 “because the clinical management of Scott’s

condition, including a documented trial of physical therapy, had

not been completed.” Manenti Declaration (“Manenti Dec.”) Docket

Entry 110-7 ¶ 15. Dr. Manenti certified that his decision was

based on and “consistent with both the relevant InterQual

                               17
criteria as well as BOP’s national clinical practices concerning

shoulder injuries, which advise that common reasons for inmates

not to show improvement include failure to stop aggravating

activities and failure to perform rehab exercises for a long

enough period of time.” Id. ¶ 16. See also BOP Clinical Practice

Guidelines, Management of Chronic Shoulder Pain (Dec. 2012),

Docket Entry 110-6 at 6 (“Common reasons for inmates NOT to show

improvement include failure to stop aggravating activities and

failure to perform rehab exercises long enough (minimum of 8-12

weeks).”). He approved the MRI request once Plaintiff completed

the physical therapy regime without improvement in his

condition. Manenti Dec. ¶ 17. He stated that his “review of the

requests for outside medical services for Scott’s right

shoulder, and [his] decisions associated with that review, were

grounded in BOP’s policies and clinical practice guidelines as

well as [his] experience as a physician and Regional Medical

Director.” Id. ¶ 21.

     Likewise, Dr. Morales provided evidence that he used his

professional judgment to treat Plaintiff’s shoulder. When

Plaintiff initially came to Dr. Morales for treatment for his

chronic shoulder pain in 2013, Dr. Morales took an x-ray of

Plaintiff’s shoulder and later performed a shoulder

arthrocentesis when the x-ray had a negative result. Declaration

of Dr. Ruben Morales (“Morales Dec.”), Docket Entry 110-8 ¶¶ 14-

                               18
15; BOP000001 (describing Plaintiff’s complaint as “chronic rt

shoulder pain”). Plaintiff did not return for treatment until

February 2014. BOP000024-25. He was informed of the x-ray

results and advised to stop lifting weights for the time being.

Id. He returned in August, at which time he was given a sling to

wear for 8 weeks. BOP 000022-23. According to the provider,

Plaintiff denied working out “yet his upper [body] looks

muscular and with good definition.” BOP000022. An exam revealed

he had “full range of motion.” Id. He came back in October and

“demanded” an MRI. BOP000018. The notes for this encounter

indicate Plaintiff stated he not been using the sling because

“the velcro is damaged.” Id. At this time, Dr. Morales co-signed

a recommendation for Plaintiff to see an outside orthopedist,

Dr. Sarkos. Morales Dec. ¶ 16. See also BOP000019-20. Dr. Sarkos

did not recommend an MRI at this initial orthopedic consultation

on January 20, 2015. DSOF ¶ 52; BOP000123-24.

     Dr. Sarkos did not recommend an MRI until March 31, 2015.

BOP000118. Dr. Morales agreed with that recommendation and

submitted a request for approval to the Regional Medical Office

on April 17, 2015 through the URC. Morales Dec. ¶ 20; BOP000117.

That request was denied because Plaintiff had not completed a

physical therapy regimen. When Nurse Rodriguez resubmitted the

request for the MRI in September 2015 after Plaintiff completed

physical therapy with no signs of improvement, Dr. Morales again

                               19
co-signed the recommendation. BOP000048. The MRI was approved on

November 20, 2015 and conducted on January 27, 2016. BOP000104,

BOP000148.

     On March 1, 2016, Dr. Sarkos recommended that Plaintiff

consult with a surgeon. BOP000148. Dr. Morales reviewed that

recommendation on March 8, 2016, BOP000149, and submitted the

recommendation for surgery, which included “arthroscopic

subacromial decompression, possible rotator cuff, SLAP repair,

and possible bicep tenodesis.” DSOF ¶ 112; BOP000135. Plaintiff

had rotator cuff surgery on his right shoulder on August 17,

2016. BOP000152-53.

     “[I]t is well established that as long as a physician

exercises professional judgment his behavior will not violate a

prisoner's constitutional rights.” Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990). In support of

their motion for summary judgment on Plaintiff’s deliberate

indifference claim, Drs. Manenti and Morales have provided

evidence to support they were using their medical judgment. They

have provided declarations describing their reasons behind their

actions and the medical justifications behind requiring

Plaintiff to complete physical therapy before approving his MRI.

Plaintiff’s medical records indicate that he was continuously

being attended to by Fairton medical personnel. Notably,

Plaintiff does not contest Defendants’ statement of facts

                               20
describing his general course of treatment. The record before

the Court indicates that Plaintiff was being given regular

medical care for his shoulder and Drs. Manenti and Morales used

their medical judgments to treat him.

     Plaintiff has provided no evidence in opposition to summary

judgment that the doctors’ decisions were based on something

other than their medical judgment. Nurse Scott’s declaration

does not create any factual issues. She does not assert the

doctors did not exercise their medical judgment in treating

Plaintiff or in requiring Plaintiff complete physical therapy

before an MRI was ordered. See generally Nurse Scott Dec. “If a

plaintiff's disagreement with a doctor's professional judgment

does not state a violation of the Eighth Amendment, then

certainly no claim is stated when a doctor disagrees with the

professional judgment of another doctor. There may, for example,

be several acceptable ways to treat an illness.” White v.

Napoleon, 897 F.2d 103, 110 (3d Cir. 1990) (emphasis in

original). There is nothing in Nurse Scott’s affidavit such that

a reasonable jury could conclude Drs. Manenti and Morales were

deliberately indifferent to Plaintiff’s medical needs.

     Plaintiff’s “disagreement about his course of treatment,

namely, that an MRI should have been immediately ordered, does

not demonstrate the defendants were deliberately indifferent to

his medical needs.” Rhines v. Bledsoe, 388 F. App'x 225, 227 (3d

                               21
Cir. 2010) (per curiam). The actions taken by Drs. Morales and

Manenti “undisputedly indicate that [they] employed professional

judgment, and did not act with the ‘obduracy and wantonness’

necessary to sustain an Eighth Amendment violation.” Gaines v.

Busnardo, 735 F. App'x 799, 804 (3d Cir. 2018) (per curiam)

(quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)) (internal

citation omitted). Thus, they are entitled to summary judgment

upon Plaintiff’s claim of their deliberate indifference to his

serious medical needs in violation of the Eighth Amendment’s

prohibition of cruel and unusual punishment.

B. Federal Tort Claims Act – Medical Negligence

     The United States moves for summary judgment on the FTCA

claim, arguing that Nurse Scott’s affidavit of merit is

deficient under New Jersey law. “The FTCA waives sovereign

immunity and grants district courts jurisdiction over tort

claims against the United States ‘under circumstances where the

United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act

or omission occurred.’” Gould Elecs. Inc. v. United States, 220

F.3d 169, 179 (3d Cir. 2000) (quoting 28 U.S.C. §

1346(b)(1))(emphasis in original), modified on other grounds by

Simon v. United States, 341 F.3d 193 (3d Cir. 2003). “[T]he

court must evaluate whether the United States would be liable

under the ‘whole law’ of the state in which the act or omission

                               22
occurred.” Id. (citing Richards v. United States, 369 U.S. 1, 6

(1962)). FCI Fairton is in New Jersey; therefore, New Jersey

substantive law governs Plaintiff’s FTCA claim. See also In re

Orthopedic Bone Screw Prod. Liab. Litig., 264 F.3d 344, 362 (3d

Cir. 2001), as amended (Oct. 10, 2001) (“[T]he FTCA does not

itself create a substantive cause of action against the United

States; rather, it provides a mechanism for bringing a state law

tort action against the federal government in federal court.”).

     New Jersey’s affidavit of merit statute requires, in

relevant part, that a plaintiff bringing a professional

malpractice or negligence claim

     provide each defendant with an affidavit of an
     appropriate licensed person that there exists a
     reasonable probability that the care, skill or knowledge
     exercised or exhibited in the treatment, practice or
     work that is the subject of the complaint, fell outside
     acceptable professional or occupational standards or
     treatment practices. . . .

N.J. Stat. Ann. § 2A:53A-27 (“Section 27”). The Patients First

Act, N.J. Stat. Ann. § 2A 53A-41 (“Section 41”), later amended

Section 27 to require “[i]n the case of an action for medical

malpractice, the person executing the affidavit shall meet the

requirements of a person who provides expert testimony or

executes an affidavit as set forth in [Section 41].” N.J. Stat.

Ann. § 2A:53A-27. Section 41, in turn, “‘establishes

qualifications for expert witnesses in medical malpractice

actions’ and ‘provides that an expert must have the same type of

                                  23
practice and possess the same credentials, as applicable, as the

defendant health care provider, unless waived by the court.’”

Meehan v. Antonellis, 141 A.3d 1162, 1171 (N.J. 2016) (quoting

Assembly Appropriations Comm., Statement to Assembly No. 50, at

2 (2004)). Because Dr. Manenti and Morales are physicians, these

“enhanced credential requirements” apply to Plaintiff’s

affidavit of merit.

     “The basic principle behind [Section 41] is that ‘the

challenging expert’ who executes an affidavit of merit in a

medical malpractice case, generally, should ‘be equivalently-

qualified to the defendant’ physician.” Buck v. Henry, 25 A.3d

240, 247 (N.J. 2011) (quoting Ryan v. Renny, 999 A.2d 417, 436

(N.J. 2010)). See also Lomando v. United States, 667 F.3d 363,

382-83 (3d Cir. 2011). The New Jersey Supreme Court noted three

distinct categories created by Section 41: (1) physicians who

are specialists in a field but who are not board certified in

that specialty; (2) physicians who are specialists and who are

board certified in that specialty; and (3) “general

practitioners.” Buck, 25 A.3d at 247 (citing N.J. Stat. Ann. §

2A:53A–41(a),(b)). The necessary “enhanced qualifications” of

the affiant depends on which category the defendant physician

belongs.

     Dr. Manenti is a Doctor of Osteopathic Medicine with a

degree from Ohio University. Manenti Dec. ¶ 3. He is board

                               24
certified by the American College of Osteopathic Family

Physicians. Manenti curriculum vitae, Docket Entry 110-7 at 6.

Dr. Morales has a medical degree from Perpetual Help College of

Medicine in the Philippines and had his residency in internal

medicine at Bergen County Medical Center. Morales Dec. ¶¶ 2-3.

Dr. Manenti does not state what field his certification is in;

therefore, the Court is unable to determine if Plaintiff’s

claims involved Dr. Manenti’s field of certification. The Court

therefore treats both doctors as general practitioners for

purposes of this motion.

     For general practitioners, section 41 states:

     If the party against whom or on whose behalf the
     testimony is offered is a general practitioner, the
     expert witness, during the year immediately preceding
     the date of the occurrence that is the basis for the
     claim or action, shall have devoted a majority of his
     professional time to:

     (1) active clinical practice as a general practitioner;
     or active clinical practice that encompasses the medical
     condition, or that includes performance of the
     procedure, that is the basis of the claim or action; or

     (2) the instruction of students in an accredited medical
     school, health professional school, or accredited
     residency or clinical research program in the same
     health care profession in which the party against whom
     or on whose behalf the testimony is licensed; or

     (3) both.

N.J. Stat. Ann. § 2A:53A-41(b). Nurse Scott’s affidavit falls

short of these requirements. She states that she currently works

full time as a Nurse Educator at an unnamed nursing school.

                               25
Nurse Scott Dec. ¶ 1. It is not clear from her limited affidavit

that she was employed there “during the year immediately

preceding the date of the occurrence that is the basis for the

claim or action . . . .” N.J. Stat. Ann. § 2A:53A-41(b). In

addition, a nursing school is not “the same health care

profession in which the party against whom or on whose behalf

the testimony is licensed” in this instance as Drs. Manenti and

Morales are licensed physicians, not nurses. Id. § 2A:53A-

41(b)(2). She further certifies that “80 percent of [her] work

is providing nursing education to nursing students. . . . The

other 20 percent is working on the rehabilitation floor where

[she] provide[s] care to clients with joint issues, post-

operative joint surgeries and stroke clients.” Nurse Scott Dec.

¶ 2. The majority of her practice is dedicated to education, not

“active clinical practice” as required by Section 41. N.J. Stat.

Ann. § 2A:53A-41(b)(1). Nurse Scott is therefore not qualified

under Section 41 to provide an affidavit of merit as to the

standard of care provided by Drs. Morales and Manenti. See also

Meehan, 141 A.3d at 1173 (“[S]ubsection [b] limits the expert or

affiant to a physician . . . .”).




                               26
     Failure to provide a sufficient affidavit of merit requires

dismissal of the claim.4 Id. at 1169. The Court will therefore

grant the United States’ motion for summary judgment on the FTCA

claim.



C. Qualified Immunity

     Defendants also argue they are entitled to summary judgment

under the doctrine of qualified immunity. “Qualified immunity

shields government officials from civil damages liability unless

the official violated a statutory or constitutional right that

was clearly established at the time of the challenged conduct.”

Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (internal

citation and quotation marks omitted). The first prong of the

analysis “asks whether the facts, [t]aken in the light most

favorable to the party asserting the injury, . . . show the

officer’s conduct violated a [federal] right[.]” Tolan v.

Cotton, 134 S. Ct. 1861, 1865 (2014) (internal quotation marks

and citations omitted) (alterations and omissions in original).

As the Court has already granted summary judgment to defendants

on the merits, it is unnecessary to address qualified immunity




4 The waiver provision of N.J. Stat. Ann. § 2A:53A-41(c) does not
apply as the Court has applied the more lenient general
practitioner standard.
                               27
beyond noting that Plaintiff has failed to prove a violation of

a statutory or constitutional right.

V. CONCLUSION

     For the reasons stated above, summary judgment is granted.

An accompanying Order will be entered.




November 27, 2018                    s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               28
